DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 13, 15 are objected to because of the following informalities:  
Claim 13, line 1, the correct phrase is “with the liquid”
Claim 15, line 15, the correct phrase is “of the underlayment is visible”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 15 recites the limitation "positioning the underlayment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 2, 6-8, 12, 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2007/0079926).
Regarding claim 1, Mehta discloses a method of forming a roof, comprising: 
applying an underlayment 120 along a roofing substrate of the roof; 
wherein the roof comprises a sloped roof, with the roofing substrate oriented at selected pitch (Par 0004), (Fig 1-4)
applying a liquid applied roofing material 140 along the underlayment 120 (Par 0019);
wherein the underlayment 120 comprises a scrim/woven material, adapted to at least partially absorb the liquid applied roofing material (Par 0014); and curing the liquid applied roofing material, 
wherein the liquid applied roofing material 140 comprises a translucent liquid sealant, (Abstract, Par 0006,0024)
wherein at least a portion of the plurality of aesthetic visual features defined along the sloped roof are visible through the liquid applied roofing material upon the curing of the liquid applied roofing material (Fig 1-4).
Mehta discloses the underlayment is applied to a sloped roof, but does not disclose the pitch of at least 30 degrees. However, it would have been an obvious engineering design to have a pitch of at least 30 degrees according to the requirements of the roof.
Regarding claim 2, Mehta discloses the liquid applied roofing material 140 comprises a translucent liquid sealant, and the underlayment comprises a pattern, image, design, folded or layered construction, or combinations thereof defining a least a portion of the plurality of aesthetic visual features, and wherein upon the curing of the liquid applied roofing material, the pattern, image, design, folded or layered construction, or combinations thereof defines at least a portion of the plurality of aesthetic visual features and is visible through the liquid applied roofing material (Fig 1-4).
Regarding claims 6, 7, 13, Mehta discloses coating the underlayment with a liquid applied roofing material comprises: mixing the liquid applied roofing material 140 with at least one additional liquid applied roofing material having a different color, hue or tint, and coating the underlayment therewith; and mixing the liquid applied roofing material 140 with a plurality of pigments and coating the underlayment therewith, (Par 0021).
Regarding claim 8, Mehta discloses a method of forming a sloped roof, comprising:
obtaining an underlayment 120;
positioning the underlayment 120 along a roofing substrate of the sloped roof in a configuration adapted to provide aesthetic visual features visible along roof (Par 0004), (Fig 1-4); 
coating the underlayment 120 with a liquid applied roofing material 140 (Par 0019); 
wherein the underlayment 120 comprises a woven material/scrim, (Par 0014), configured to at least partially absorb the liquid applied roofing material; 
wherein the liquid applied roofing material 140 comprises a translucent liquid sealant (Abstract, Par 0006,0024); and curing the liquid applied roofing material 140, wherein the aesthetic visual features are visible through the cured liquid applied roofing material (Fig 1-4).
Mehta discloses the underlayment is applied to a sloped roof, but does not disclose the roofing substrate of the sloped roof is oriented at selected pitch of at least 30 degrees. However, it would have been an obvious engineering design to have a pitch of at least 30 degrees according to the requirements of the roof.
Regarding claim 12, Mehta discloses the underlayment 120 comprises an image, pattern, color, design, or combinations thereof printed onto the underlayment (Fig 1-4).
Regarding claims 15, 18-20, Mehta discloses the method of forming a roof. The limitations of claims 15, 18-20 can be seen above in the rejections of claims 1, 2, 6, 7, 12.
	Mehta further discloses the slope roof does not include a shingle (Fig 1-4).
9.	Claims 3, 11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2007/0079926) in view of Barrego (US 9,982,437). Mehta discloses as discussed in claims 1, 8 and 15 but does not disclose applying the underlayment along the roofing substrate comprises positioning a plurality of fabric strips along the roofing substrate in an overlapping alignment adapted to create at least a portion of the plurality of aesthetic visual features with an appearance of darker or lighter regions below the liquid applied roofing material. However, Barrego discloses roofing underlayment including the step of applying the underlayment along the roofing substrate comprises positioning a plurality of fabric strips 10 along the roofing substrate in an overlapping alignment adapted to create at least a portion of the plurality of aesthetic visual features with an appearance of darker or lighter regions below the liquid applied roofing material (Fig 3, 4), (Col 5, Lines 21-30).

10.	Claims 4, 5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2007/0079926) in view of Evans (US 4,217,742). Mehta discloses applying the underlayment 120 along the roofing substrate comprises positioning a sheet of fabric (scrim), (Fig 1-4), but does not disclose positioning the sheet of fabric folded to define a series of overlapping regions along the roofing substrate to form at least a portion of the plurality of aesthetic visual features; and positioning a sheet folded to define peaks and valleys, and wherein upon the curing of the liquid applied roofing material, the peaks and valleys defining aesthetic visual features having an appearance of a corrugated or standing seam roof. However, Evans discloses a method of forming a roof that includes the step of applying the underlayment along the roofing substrate comprising positioning a sheet of flexible material 50 folded to define a series of overlapping regions 60 along the roofing substrate defining peaks and valleys to form at least a portion of the plurality of aesthetic visual features (Fig 1, 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the underlayment of Mehta to include aesthetic visual features as taught by Evans, in order to provide an inherent shading capacity for the roof.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the peaks and valleys would define aesthetic visual features having an appearance of a corrugated or standing seam roof.

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2007/0079926) in view of West (US 7,882,670). Mehta discloses as discussed in claim 8, but does not disclose the step of positioning the underlayment along the roofing substrate comprises applying the underlayment over the roofing substrate with at least a portion of the underlayment overlapping a roof mounted structure positioned along the roofing substrate; and wherein coating the underlayment further comprises coating at least a portion of the roof mounted structure with the liquid applied roofing material. However, West discloses a method of positioning underlayment 106, 114 along the roofing substrate 107 comprises applying the underlayment over the roofing substrate with at least a portion of the underlayment overlapping a roof mounted structure 100 positioned along the roofing substrate (Fig 4). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mehta to have at least a portion of the underlayment overlapping a roof mounted structure as taught by west, in order to have properly sealed a roof mounted structure on a roof.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the step of coating the underlayment would comprise coating at least a portion of the roof mounted structure with the liquid applied roofing material.

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/22/2022